Case 1:21-cv-21688-BB Document 21 Entered on FLSD Docket 08/04/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-21688-BLOOM/Otazo-Reyes

 OBEL SOCARRAS and
 ILIANA GONZALEZ,

        Plaintiffs,

 v.

 GEOVERA SPECIALTY
 INSURANCE COMPANY,

       Defendant.
 _________________________/

                 ORDER ADOPTING REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon Defendant Geovera Specialty Insurance

 Company’s (“Defendant”) Motion to Vacate Order of Dismissal and Motion to Strike Plaintiffs’

 Notice of Voluntary Dismissal, ECF No. [13] (“Motion”). The Court previously referred the

 Motion to Magistrate Judge Otazo-Reyes for a Report and Recommendation (“R&R”). ECF No.

 [17]. On July 20, 2021, Judge Otazo-Reyes issued a R&R recommending that the Motion be denied

 subject to a few conditions. ECF No. [20]. Specifically, Judge Otazo-Reyes recommended that the

 Motion be denied, subject to Plaintiffs reimbursing Defendant for its reasonable fees and costs

 incurred to date in this case. Id. at 2. Judge Otazo-Reyes further recommended that Defendant be

 directed to submit its statement of reasonable fees and costs within twenty (20) days after the

 Court’s ruling on the Motion.

        The R&R advised that “the parties have fourteen days from the date of receipt of this Report

 and Recommendation to file written objections, if any . . . .” Id. To date, neither party has filed

 objections, nor have they sought additional time in which to do so. Nonetheless, the Court has
Case 1:21-cv-21688-BB Document 21 Entered on FLSD Docket 08/04/2021 Page 2 of 2

                                                        Case No. 21-cv-21688-BLOOM/Otazo-Reyes


 reviewed the Motion and the record, has conducted a de novo review of the R&R, and is otherwise

 fully advised in the premises. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28

 U.S.C. § 636(b)(1)).

        Upon review, the Court finds the R&R to be well-reasoned and correct. The Court agrees

 with the analysis in the R&R and concludes that Defendant’s Motion should be denied subject to

 the conditions set forth in the R&R.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The R&R, ECF No. [20], is ADOPTED.

              2. The Motion, ECF No. [13] is DENIED.

              3. Plaintiffs shall reimburse Defendant for its reasonable fees and costs incurred to

                 date in this case.

              4. Defendant is directed to file its statement of reasonable fees and costs no later than

                 August 24, 2021.

        DONE AND ORDERED in Chambers at Miami, Florida, on August 4, 2021.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of record




                                                    2
